Press Release CAE reports fourth quarter and full-year financial results for fiscal year 2011 Fourth quarter revenue and net earnings up 17% and 23% compared to prior year Annual revenue and net earnings up 7% and 18% compared to prior year Annual free cash flow at C$147.1 million Record C$3.4 billion order backlog and 1.14x annual book-to-sales Montreal, Canada, May 19, 2011  (NYSE: CAE; TSX: CAE)  CAE today reported financial results for the fourth quarter and full-year ended March 31, 2011. Net earnings were C$49.7million (C$0.19 per share) this quarter, compared to C$40.5million (C$0.16 per share) last year. Net earnings for the year were C$169.8 million ($0.66 per share), compared to C$144.5 million (C$0.56 per share) last year. All financial information is in Canadian dollars. Excluding the impact of last years restructuring, earnings were $48.9 million ($0.19 per share) this quarter compared to $42.3 million ($0.16 per share) last year. On the same basis, net earnings for the year were $169.0 million ($0.66 per share) compared to $168.6 million ($0.66 per share) last year. Revenue for the quarter was $464.4 million, 17% higher than $395.9 million in the fourth quarter last year. For the full year, revenue was $1,629.0 million, up 7% over $1,526.3 million last year. We performed well in the fourth quarter and full-year with higher revenue and good cash flow more than offsetting the impact of a strong Canadian dollar, said Marc Parent, CAEs President and Chief Executive Officer. In civil aerospace, we benefited from increased market recovery and strong demand in the emerging markets where we maintained our leading position. In defence, we had another year of solid order intake and a sizable revenue pick-up in the last quarter. For CAE overall, we had 18% higher orders this year compared to last and a record $3.4 billion backlog. Economic factors like oil prices, currency rates, and government spending remain volatile; however we take confidence from our solid backlog, expanded pipeline of opportunities, and established global position, all of which point to continued growth for CAE. Fourth quarter earnings before interest and taxes (EBIT) were $70.4 million, or 15.2% of revenue. For the year, EBIT was $259.3 million, or 15.9% of revenue. Summary of consolidated results (amounts in millions, except operating margins) FY2011 FY2010 Q4-2011 Q3-2011 Q2-2011 Q1-2011 Q4-2010 Revenue $ Earnings before interest and income taxes (EBIT) $ As a % of revenue % Earnings from continuing operations $ Net earnings $ Backlog $ 1 Civil segments Revenue for our combined Civil segments increased 17% in the fourth quarter to $208.0 million compared to $178.1million last year. For the year, revenue was $763.9 million, up 6% from $717.6 million last year. Our New Core Markets initiatives of Healthcare, Mining and Energy are reported in the training and services segment.
